Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation "a door disposed on the kennel body proximate the door opening, a door disposed on the kennel body" in lines 5-6. A door is recited twice in the claim, and it is unclear if there are two doors or this was a typographical error.
  Claim 40 is rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23-24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangl et al. (U.S Patent No. 8,544,417).
For claim 21, Sangl et al. discloses an animal enclosure apparatus (Fig. 1: 20), comprising: a rotational molded (Col. 6, lines 14-20) kennel body (Figs. 1-4: 24 and Col. 3, lines 34-37 “the housing 24 preferably has a substantially rigid construction and includes top and bottom sections 30,32, sidewalls 34, and fore and aft end walls 36 integrally formed with one another”) defining an interior space shaped to accommodate one or more animals (Col. 5, lines 57-58: “Furthermore, the sections 30,32, sidewalls 34, and endwalls 36 present an enclosed pet space 86”), the kennel body defining a door opening (Figs. 1-4: 82) shaped to allow the animal to enter and exit the kennel body; a door (Figs. 1-2: 26) disposed on the kennel body proximate the door opening, wherein the door is pivotally moveable relative to the door opening between an open position and a closed position (Col. 6, lines 23-25: “Turning to FIGS. 1 and 2, the doors 26 are pivotally mounted at opposite ends of the housing 24 and, in the usual manner, serve to permit selective crate ingress and egress.”); a recess (Figs. 1-4: 80) molded in the kennel body around the door opening, wherein the door is seated in the recess (Col. 6, lines 29-32); a latch (Figs. 1-2: 92) disposed on the door, the latch including a latch member (Figs. 1-2: 94), protruding laterally from the latch, the latch member selectively moveable for opening and closing the door (Col. 6, lines 33-36 and lines 37-39); a first handle (Figs. 1-4: 28) disposed on the kennel body; and a second handle (Figs. 1-4: the second handle 28) disposed on the kennel body.
For claim 23, Sangl et al. discloses the apparatus of claim 21, the kennel body comprising a roof (Fig. 1: top 30 having portions 40, 42, 44), wherein the first and second handles are each disposed on the roof of the kennel body (as shown in Fig. 1).
For claim 24, Sangl et al. discloses the apparatus of claim 21, wherein the first handle (Fig. 1: 28) is located at a front position (as shown in Fig. 1) on the kennel body, and the second handle (Fig.1: the second handle 28) is located at a rear position on the kennel body (as shown in Fig. 1).
For claim 27, Sangl et al. discloses the apparatus of claim 21, wherein the first and second handles are removable (Col. 6, lines 53-54).
For claim 28, Sangl et al. discloses the apparatus of claim 21, further comprising: the kennel body including a first upper edge (Fig. 1: front upper edge 40 of the kennel body 24) and a second upper edge (Fig. 1: rear upper edge 40 of the kennel body 24) opposite the first upper edge; a first attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a second attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a third attachment bar disposed on the second upper edge of the kennel body; and a fourth attachment bar disposed on the second upper edge of the kennel body (Col. 6, line 66-Col. 7, line 2 and Col. 9, lines 11-15).
For claim 29, Sangl et al. discloses the apparatus of claim 21, further comprising: a first attachment recess (Fig. 1: 48) integrally formed in the kennel body, wherein the first attachment bar (Fig. 1: 104) spans across the first attachment recess (the surface of the first attachment bar 104 rests across the first attachment recess 48); a second attachment recess (48) integrally formed in the kennel body, wherein the second attachment bar (104) spans across the second attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the second attachment recess); a third attachment recess integrally formed in the kennel body, wherein the third attachment bar spans across the third attachment recess; and a fourth attachment recess integrally formed in the kennel body, wherein the fourth attachment bar spans across the fourth attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the third attachment recess and the fourth attachment recess).
For claim 30, Sangl et al. discloses the apparatus of claim 29, wherein the first, second, third and fourth attachment recesses (48) each provide clearance space for passage of one or more of the following: tie-downs (Col. 9, lines 11-13), webbing, straps, ropes or chains for securing the kennel body to a structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Williams (U.S. Patent No. 2,678,628).
For claim 22, Sangl et al. discloses the invention substantially as claimed, but fails to specifically show the door including a plurality of upright door bars separated by gaps between the plurality of door bars, and a porous grille positioned between each of the plurality of door bars on the door, the door bars and the porous grille integrally molded in the door. However, Williams teaches an animal enclosure apparatus comprising: a kennel body (Fig. 1: walls 10-15), and a door (16); the door including a plurality of upright door bars separated by gaps between the plurality of door bars (Figs. 1-3: 31), and a porous grille (33) positioned between each of the plurality of door bars on the door, the door bars and porous grille integrally molded in the door (as shown in Figs. 1-3 and Col. 3, lines 62-75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door of Sangl et al. to include the door including a plurality of upright door bars and a porous grill of Williams for the advantage of providing both adequate ventilation and privacy.
It is noted that the references fail to show the door bars and the porous grille integrally molded in the door. However, the features of the kennel body of Sangl et al. being integrally molded (Col. 6, lines 14-20), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally mold the door bars and the porous grille in the door for the advantage of maintaining waterproof and durability of the enclosure apparatus, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Pietra (U.S. Patent No. 8,893,661).
For claim 25, Sangl et al. discloses the invention substantially as claimed, but fails to specifically show the first and second handles each comprising nylon webbing and a rubberized grip region. However, Pietra teaches an animal enclosure apparatus (as shown in Figs. 4-10), comprising: a kennel body (30), and a handle comprising a rubberized grip portion (Col. 11, lines 20-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the animal enclosure apparatus of Sangl et al. to include rubberized grip portion for the handles as taught by Pietra for the advantage of providing a comfortable grasp on the kennel body during transport. 
It is noted that the references fail to show nylon webbing. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include nylon webbing in the handles, such that Pietra teaches, in Col. 6, lines 47-55, lightweight, durable and cost effective material for use in constructing the animal enclosure apparatus, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 26, Sangl et al. as modified by Pietra discloses the apparatus of claim 25, further comprising: first and second handle fasteners (Sangl et al. Fig. 1: 102) disposed on the first handle, wherein the first and second handle fasteners secure the first handle to the kennel body (Sangl et al. Col. 6, lines 49-52); and third and fourth handle fasteners (Sangl et al. Fig. 1: 102) disposed on the second handle, wherein the third and fourth handle fasteners secure the second handle to the kennel body (Sangl et al. Col. 6, lines 49-52).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Scoggins (U.S. Patent Application Publication No. 2013/0055962).
For claims 31-32, Sangl et al. discloses the invention substantially as claimed, but fails to specifically show a drain hole. However, Scoggins teaches an animal enclosure apparatus (as shown in Figs. 1-10), comprising: a kennel body (17, 18), further comprising a drain hole (Figs. 1-2 and 5-10: 6) defined in the kennel body, the drain hole positioned to drain water from the interior space (as discussed in [0039]: “Once the animal has been removed from the kennel, the plug is removed and the water will drain onto the ground through the hole 6 (see FIGS. 1, 2, and 5-10).”), further comprising a removable drain plug disposed in the drain hole (as discussed in [0039]: “Additionally, the center of the floor of the bottom container comprises a drainage hole 6 with a plug.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the drain hole and the drain plug as taught by Scoggins for the advantages of capturing fluid from leaking from the bottom of the enclosure and selectively draining fluid from the enclosure.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Greene (U.S. Patent Application Publication No. 2012/0037083).
For claim 33, Sangl et al. discloses the kennel body including a bottom (Sangl et al. Figs. 1-4: 32), but fails to specifically show a plurality of feet protruding from the bottom of the kennel body. However, Greene teaches an animal enclosure apparatus (as discussed in the abstract), comprising: a kennel body (as discussed in [0020]: 10) including a bottom (Fig. 1: 16), further comprising a plurality of feet (Fig. 4: 56) protruding from the bottom of the kennel body (as discussed in [0031]: “the bottom of the pet kennel with a pad 56 of rubber or any high friction material at each corner of the pet kennel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the plurality of feet as taught by Greene for the advantages of preventing the enclosure apparatus from slipping along a surface where the enclosure apparatus is placed.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Lichvar (U.S. Patent No. 4,819,582).
For claim 34, Sangl et al. discloses the invention substantially as claimed, but fails to specifically show a door frame disposed between the door and the kennel body. However, Lichvar teaches an animal enclosure apparatus, comprising: a kennel body (Fig. 1: partially defined by panels 2, 16, 18, 20), a door (Figs. 1 and 6: wire mesh 14 of hinged portion 22), and a door frame (Figs. 1 and 6 shows straight lengths of tubing joined by right elbows defining the door frame) disposed between the door and the kennel body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the door frame as taught by Lichvar for the advantage of retaining the shape and durability of the door within the door opening after constant use by the animal.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Scoggins (U.S. Patent Application Publication No. 2013/0055962), Greene (U.S. Patent Application Publication No. 2012/0037083) and Lichvar (U.S. Patent No. 4,819,582).
For claim 35, Sangl et al. discloses the invention substantially as claimed, but fails to specifically show a drain hole. However, Scoggins teaches an animal enclosure apparatus (as shown in Figs. 1-10), comprising: a kennel body (17, 18), further comprising a drain hole (Figs. 1-2 and 5-10: 6) defined in the kennel body, the drain hole positioned to drain water from the interior space (as discussed in [0039]: “Once the animal has been removed from the kennel, the plug is removed and the water will drain onto the ground through the hole 6 (see FIGS. 1, 2, and 5-10).”), further comprising a drain plug disposed in the drain hole (as discussed in [0039]: “Additionally, the center of the floor of the bottom container comprises a drainage hole 6 with a plug.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the drain hole and the drain plug as taught by Scoggins for the advantages of capturing fluid from leaking from the bottom of the enclosure and selectively draining fluid from the enclosure.
Sangl et al. discloses the kennel body including a bottom (Sangl et al. Figs. 1-4: 32), but fails to specifically show a plurality of feet protruding from the bottom of the kennel body. However, Greene teaches an animal enclosure apparatus (as discussed in the abstract), comprising: a kennel body (as discussed in [0020]: 10) including a bottom (Fig. 1: 16), further comprising a plurality of feet (Fig. 4: 56) protruding from the bottom of the kennel body (as discussed in [0031]: “the bottom of the pet kennel with a pad 56 of rubber or any high friction material at each corner of the pet kennel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the plurality of feet as taught by Greene for the advantages of preventing the enclosure apparatus from slipping along a surface where the enclosure apparatus is placed.
Sangl et al. fails to specifically show a door frame disposed between the door and the kennel body. However, Lichvar teaches an animal enclosure apparatus, comprising: a kennel body (Fig. 1: partially defined by panels 2, 16, 18, 20), a door (Figs. 1 and 6: wire mesh 14 of hinged portion 22), and a door frame (Figs. 1 and 6 shows straight lengths of tubing joined by right elbows defining the door frame) disposed between the door and the kennel body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the door frame as taught by Lichvar for the advantage of retaining the shape and durability of the door within the door opening after constant use by the animal.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Greene (U.S. Patent Application Publication No. 2012/0037083) and Lichvar (U.S. Patent No. 4,819,582).
For claim 36, Sangl et al. discloses the kennel body including a first upper edge (Fig. 1: front upper edge 40 of the kennel body 24) and a second upper edge (Fig. 1: rear upper edge 40 of the kennel body 24) opposite the first upper edge; a first attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a second attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a third attachment bar disposed on the second upper edge of the kennel body; and a fourth attachment bar disposed on the second upper edge of the kennel body (Col. 6, line 66-Col. 7, line 2 and Col. 9, lines 11-15); a first attachment recess (Fig. 1: 48) integrally formed in the kennel body, wherein the first attachment bar (Fig. 1: 104) spans across the first attachment recess (the surface of the first attachment bar 104 rests across the first attachment recess 48); a second attachment recess (48) integrally formed in the kennel body, wherein the second attachment bar (104) spans across the second attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the second attachment recess); a third attachment recess integrally formed in the kennel body, wherein the third attachment bar spans across the third attachment recess; and a fourth attachment recess integrally formed in the kennel body, wherein the fourth attachment bar spans across the fourth attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the third attachment recess and the fourth attachment recess); wherein the first, second, third and fourth attachment recesses (48) each provide clearance space for passage of one or more of the following: tie-downs (Col. 9, lines 11-13), webbing, straps, ropes or chains for securing the kennel body to a structure; and the kennel body including a bottom (Sangl et al. Figs. 1-4: 32).
Sangl et al. fails to specifically show a plurality of feet protruding from the bottom of the kennel body. However, Greene teaches an animal enclosure apparatus (as discussed in the abstract), comprising: a kennel body (as discussed in [0020]: 10) including a bottom (Fig. 1: 16), further comprising a plurality of feet (Fig. 4: 56) protruding from the bottom of the kennel body (as discussed in [0031]: “the bottom of the pet kennel with a pad 56 of rubber or any high friction material at each corner of the pet kennel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the plurality of feet as taught by Greene for the advantages of preventing the enclosure apparatus from slipping along a surface where the enclosure apparatus is placed.
Sangl et al. fails to specifically show a door frame disposed between the door and the kennel body. However, Lichvar teaches an animal enclosure apparatus, comprising: a kennel body (Fig. 1: partially defined by panels 2, 16, 18, 20), a door (Figs. 1 and 6: wire mesh 14 of hinged portion 22), and a door frame (Figs. 1 and 6 shows straight lengths of tubing joined by right elbows defining the door frame) disposed between the door and the kennel body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the door frame as taught by Lichvar for the advantage of retaining the shape and durability of the door within the door opening after constant use by the animal.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Scoggins (U.S. Patent Application Publication No. 2013/0055962) and Lichvar (U.S. Patent No. 4,819,582).
For claim 37, Sangl et al. discloses the kennel body including a first upper edge (Fig. 1: front upper edge 40 of the kennel body 24) and a second upper edge (Fig. 1: rear upper edge 40 of the kennel body 24) opposite the first upper edge; a first attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a second attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a third attachment bar disposed on the second upper edge of the kennel body; and a fourth attachment bar disposed on the second upper edge of the kennel body (Col. 6, line 66-Col. 7, line 2 and Col. 9, lines 11-15); a first attachment recess (Fig. 1: 48) integrally formed in the kennel body, wherein the first attachment bar (Fig. 1: 104) spans across the first attachment recess (the surface of the first attachment bar 104 rests across the first attachment recess 48); a second attachment recess (48) integrally formed in the kennel body, wherein the second attachment bar (104) spans across the second attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the second attachment recess); a third attachment recess integrally formed in the kennel body, wherein the third attachment bar spans across the third attachment recess; and a fourth attachment recess integrally formed in the kennel body, wherein the fourth attachment bar spans across the fourth attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the third attachment recess and the fourth attachment recess); wherein the first, second, third and fourth attachment recesses (48) each provide clearance space for passage of one or more of the following: tie-downs (Col. 9, lines 11-13), webbing, straps, ropes or chains for securing the kennel body to a structure; and the kennel body including a bottom (Sangl et al. Figs. 1-4: 32).
Sangl et al. fails to specifically show a drain hole. However, Scoggins teaches an animal enclosure apparatus (as shown in Figs. 1-10), comprising: a kennel body (17, 18), further comprising a drain hole (Figs. 1-2 and 5-10: 6) defined in the kennel body, the drain hole positioned to drain water from the interior space (as discussed in [0039]: “Once the animal has been removed from the kennel, the plug is removed and the water will drain onto the ground through the hole 6 (see FIGS. 1, 2, and 5-10).”), further comprising a removable drain plug disposed in the drain hole (as discussed in [0039]: “Additionally, the center of the floor of the bottom container comprises a drainage hole 6 with a plug.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the drain hole and the drain plug as taught by Scoggins for the advantages of capturing fluid from leaking from the bottom of the enclosure and selectively draining fluid from the enclosure.
Sangl et al. fails to specifically show a door frame disposed between the door and the kennel body. However, Lichvar teaches an animal enclosure apparatus, comprising: a kennel body (Fig. 1: partially defined by panels 2, 16, 18, 20), a door (Figs. 1 and 6: wire mesh 14 of hinged portion 22), and a door frame (Figs. 1 and 6 shows straight lengths of tubing joined by right elbows defining the door frame) disposed between the door and the kennel body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the door frame as taught by Lichvar for the advantage of retaining the shape and durability of the door within the door opening after constant use by the animal.

Claim 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Greene (U.S. Patent Application Publication No. 2012/0037083) and Scoggins (U.S. Patent Application Publication No. 2013/0055962).
For claim 38, Sangl et al. discloses the kennel body including a first upper edge (Fig. 1: front upper edge 40 of the kennel body 24) and a second upper edge (Fig. 1: rear upper edge 40 of the kennel body 24) opposite the first upper edge; a first attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a second attachment bar (Fig. 1: 104) disposed on the first upper edge of the kennel body; a third attachment bar disposed on the second upper edge of the kennel body; and a fourth attachment bar disposed on the second upper edge of the kennel body (Col. 6, line 66-Col. 7, line 2 and Col. 9, lines 11-15); a first attachment recess (Fig. 1: 48) integrally formed in the kennel body, wherein the first attachment bar (Fig. 1: 104) spans across the first attachment recess (the surface of the first attachment bar 104 rests across the first attachment recess 48); a second attachment recess (48) integrally formed in the kennel body, wherein the second attachment bar (104) spans across the second attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the second attachment recess); a third attachment recess integrally formed in the kennel body, wherein the third attachment bar spans across the third attachment recess; and a fourth attachment recess integrally formed in the kennel body, wherein the fourth attachment bar spans across the fourth attachment recess (Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the third attachment recess and the fourth attachment recess); wherein the first, second, third and fourth attachment recesses (48) each provide clearance space for passage of one or more of the following: tie-downs (Col. 9, lines 11-13), webbing, straps, ropes or chains for securing the kennel body to a structure; and the kennel body including a bottom (Sangl et al. Figs. 1-4: 32).
Sangl et al. fails to specifically show a drain hole. However, Scoggins teaches an animal enclosure apparatus (as shown in Figs. 1-10), comprising: a kennel body (17, 18), further comprising a drain hole (Figs. 1-2 and 5-10: 6) defined in the kennel body, the drain hole positioned to drain water from the interior space (as discussed in [0039]: “Once the animal has been removed from the kennel, the plug is removed and the water will drain onto the ground through the hole 6 (see FIGS. 1, 2, and 5-10).”), further comprising a removable drain plug disposed in the drain hole (as discussed in [0039]: “Additionally, the center of the floor of the bottom container comprises a drainage hole 6 with a plug.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the drain hole and the drain plug as taught by Scoggins for the advantages of capturing fluid from leaking from the bottom of the enclosure and selectively draining fluid from the enclosure.
Sangl et al. fails to specifically show a plurality of feet protruding from the bottom of the kennel body. However, Greene teaches an animal enclosure apparatus (as discussed in the abstract), comprising: a kennel body (as discussed in [0020]: 10) including a bottom (Fig. 1: 16), further comprising a plurality of feet (Fig. 4: 56) protruding from the bottom of the kennel body (as discussed in [0031]: “the bottom of the pet kennel with a pad 56 of rubber or any high friction material at each corner of the pet kennel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. to include the plurality of feet as taught by Greene for the advantages of preventing the enclosure apparatus from slipping along a surface where the enclosure apparatus is placed.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Williams (U.S. Patent No. 2,678,628).
For claim 35, Sangl et al. discloses an animal enclosure apparatus (Fig. 1: 20), comprising: a rotational molded (Col. 6, lines 14-20) kennel body (Figs. 1-4: 24 and Col. 3, lines 34-37 “the housing 24 preferably has a substantially rigid construction and includes top and bottom sections 30,32, sidewalls 34, and fore and aft end walls 36 integrally formed with one another”) defining an interior space shaped to accommodate one or more animals (Col. 5, lines 57-58: “Furthermore, the sections 30,32, sidewalls 34, and endwalls 36 present an enclosed pet space 86”), the kennel body defining a door opening (Figs. 1-4: 82) shaped to allow the animal to enter and exit the kennel body; a door (Figs. 1-2: 26) disposed on the kennel body proximate the door opening, a door (Figs. 1-2: 26) disposed on the kennel body, wherein the door is pivotally moveable relative to the door opening between an open position and a closed position (Col. 6, lines 23-25: “Turning to FIGS. 1 and 2, the doors 26 are pivotally mounted at opposite ends of the housing 24 and, in the usual manner, serve to permit selective crate ingress and egress.”); a latch (Figs. 1-2: 92) disposed on the door, the latch including a latch member (Figs. 1-2: 94) protruding laterally from the latch, the latch member selectively moveable for opening and closing the door (Col. 6, lines 33-36 and lines 37-39); a first handle (Figs. 1-4: 28) disposed on the kennel body; and a second handle (Figs. 1-4: the second handle 28) disposed on the kennel body.
Sangl et al. fails to specifically show the door including a plurality of upright door bars separated by gaps between the plurality of door bars, and a porous grille positioned between each of the plurality of door bars on the door. However, Williams teaches an animal enclosure apparatus comprising: a kennel body (Fig. 1: walls 10-15), and a door (16); the door including a plurality of upright door bars separated by gaps between the plurality of door bars (Figs. 1-3: 31), and a porous grille (33) positioned between each of the plurality of door bars on the door, the door bars and porous grille integrally molded in the door (as shown in Figs. 1-3 and Col. 3, lines 62-75). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door of Sangl et al. to include the door including a plurality of upright door bars and a porous grill of Williams for the advantage of providing both adequate ventilation and privacy.

Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sangl et al. (U.S Patent No. 8,544,417) in view of Williams (U.S. Patent No. 2,678,628), as applied to claim 39 above, and further in view of Greene (U.S. Patent Application Publication No. 2012/0037083) and Scoggins (U.S. Patent Application Publication No. 2013/0055962).
For claim 40, Sangl et al. as modified by Williams discloses the kennel body including a first upper edge (Sangl et al. Fig. 1: front upper edge 40 of the kennel body 24) and a second upper edge (Sangl et al. Fig. 1: rear upper edge 40 of the kennel body 24) opposite the first upper edge; a first attachment bar (Sangl et al. Fig. 1: 104) disposed on the first upper edge of the kennel body; a second attachment bar (Sangl et al. Fig. 1: 104) disposed on the first upper edge of the kennel body; a third attachment bar disposed on the second upper edge of the kennel body; and a fourth attachment bar disposed on the second upper edge of the kennel body (Sangl et al. Col. 6, line 66-Col. 7, line 2 and Col. 9, lines 11-15); a first attachment recess (Sangl et al. Fig. 1: 48) integrally formed in the kennel body, wherein the first attachment bar (Sangl et al. Fig. 1: 104) spans across the first attachment recess (Sangl et al. the surface of the first attachment bar 104 rests across the first attachment recess 48); a second attachment recess (Sangl et al. 48) integrally formed in the kennel body, wherein the second attachment bar (Sangl et al. 104) spans across the second attachment recess (Sangl et al. Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the second attachment recess); a third attachment recess integrally formed in the kennel body, wherein the third attachment bar spans across the third attachment recess; and a fourth attachment recess integrally formed in the kennel body, wherein the fourth attachment bar spans across the fourth attachment recess (Sangl et al. Col. 7, lines 12-14: explanation of the first attachment recess is duplicated for the third attachment recess and the fourth attachment recess); wherein the first, second, third and fourth attachment recesses (Sangl et al. 48) each provide clearance space for passage of one or more of the following: tie-downs (Sangl et al. Col. 9, lines 11-13), webbing, straps, ropes or chains for securing the kennel body to a structure; and the kennel body including a bottom (Sangl et al. Figs. 1-4: 32).
Sangl et al. as modified by Williams fails to specifically show a drain hole. However, Scoggins teaches an animal enclosure apparatus (as shown in Figs. 1-10), comprising: a kennel body (17, 18), further comprising a drain hole (Figs. 1-2 and 5-10: 6) defined in the kennel body, the drain hole positioned to drain water from the interior space (as discussed in [0039]: “Once the animal has been removed from the kennel, the plug is removed and the water will drain onto the ground through the hole 6 (see FIGS. 1, 2, and 5-10).”), further comprising a removable drain plug disposed in the drain hole (as discussed in [0039]: “Additionally, the center of the floor of the bottom container comprises a drainage hole 6 with a plug.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. and Williams to include the drain hole and the drain plug as taught by Scoggins for the advantages of capturing fluid from leaking from the bottom of the enclosure and selectively draining fluid from the enclosure.
Sangl et al. as modified by Williams fails to specifically show a plurality of feet protruding from the bottom of the kennel body. However, Greene teaches an animal enclosure apparatus (as discussed in the abstract), comprising: a kennel body (as discussed in [0020]: 10) including a bottom (Fig. 1: 16), further comprising a plurality of feet (Fig. 4: 56) protruding from the bottom of the kennel body (as discussed in [0031]: “the bottom of the pet kennel with a pad 56 of rubber or any high friction material at each corner of the pet kennel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Sangl et al. and Williams to include the plurality of feet as taught by Greene for the advantages of preventing the enclosure apparatus from slipping along a surface where the enclosure apparatus is placed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643